                 Case 1:20-cv-09093-GBD-SLC Document 17 Filed 08/05/21 Page 1 of 1




                                                                         August 4, 2021
          Document Electronically Filed
          Hon. Sarah L. Cave
          United States Magistrate Judge
          U.S. District Court for the Southern District of New York
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, NY 10007

                                 Re:     Palmer v. Commissioner of Social Security
                                         Civil Action No: 1:20-cv-09093-GBD-SLC

          Dear Judge Cave:

                 This letter respectfully requests an extension of time of sixty (60) days for Plaintiff to
          serve her Motion for Judgment on the Pleadings in this matter. Plaintiff’s Motion for Judgment
          on the Pleadings is currently due on August 9, 2021. However, due to the backlog of transcripts
          created by COVID-19 and the Commissioner’s response, the Commissioner is able to produce
          records at a rapid pace. As a result, this has caused multiple, simultaneous filing deadlines that
          cannot be met. Plaintiff cannot meet the current briefing deadline. This extension is needed to
          thoroughly and properly prepare her Motion. Plaintiff’s counsel has contacted defense counsel
          who consents to this request. This would be a first request to extend the time to serve Plaintiff’s
          Motion.

                If this request is granted, Plaintiff’s Motion for Judgment on the Pleadings will be due on
          October 8, 2021. Subsequently, in accordance with the pattern of the Standing Order, the
          Commissioner’s response to the Motion for Judgment on the Pleadings would then be due
          December 7, 2021. Plaintiff’s Reply would then be due December 28, 2021.

          Thank you for your consideration.              Respectfully submitted,

                                                         /s/ Howard D. Olinsky
                                                         Howard D. Olinsky, Esq.
                                                         Bar Code H06529
                                                         Counsel for Plaintiff

Plaintiff's letter-motion
            CC [via ECF]:requesting    a 60-day extension
                             Leslie A. Ramierz-Fisher     of time
                                                      (Counsel  fortoDefendant)
                                                                      file her
Motion for Judgment on the Pleadings (ECF No. 16) is GRANTED IN PART
AND DENIED  SO IN  PART. The Court extends the briefing schedule by 45 days
                ORDERED.
as set forth below:
            Dated: __________________
Plaintiff's MotionNewshall York,
                           be due:
                                 NYSeptember 23, 2021;
Defendant's Opposition shall be due: November 22, 2021;
Plaintiff's Reply, if any, shall be due: December 13, 2021.

The Clerk of Court is respectfully directed to close ECF No. 16.

SO ORDERED 8/5/2021
